     Case 3:18-cv-01609-AJB-WVG Document 35 Filed 09/03/20 PageID.307 Page 1 of 4



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM JOSEPH JONES,                              Case No.: 18-CV-1609-AJB(WVG)
      CDCR #E-37711,
12
                                        Plaintiff,       ORDER SUA SPONTE DISMISSING
13                                                       CLAIMS AGAINST DEFENDANTS
                          vs.                            CARRABY, MANI, AND
14
                                                         DELENGOCKY
15
      Dr. ARNETT CARRABY et al.,
16
                                     Defendants.
17
18         William Joseph Jones (“Plaintiff”), currently incarcerated at California Correctional
19   Institution (“CCI”) in Tehachapi, California, and proceeding pro se, has filed a civil rights
20   complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 27.) This Order follows Plaintiff’s filing
21   of a First Amended Complaint (“FAC”) that fails to sufficiently state a claim against
22   Defendants Carraby, Mani, and Delengocky. Accordingly, the Court sua sponte screens
23   and dismisses the claims against these defendants with leave to amend. It also appears that
24   Plaintiff did not serve the FAC upon these three Defendants, who are located at a different
25   address than Defendant Ortega and Foyle.
26                                      I.     BACKGROUND
27          Plaintiff claims prison medical officials (Defendants Foyle and Ortega) at Centinela
28   State Prison (“CSP”) and several optometric specialists employed by California Retina
                                                     1
                                                                               18-CV-1609-AJB(WVG)
     Case 3:18-cv-01609-AJB-WVG Document 35 Filed 09/03/20 PageID.308 Page 2 of 4



1    Associates (Defendants Carraby, Mani, and Delengocky), who contracted with CSP to
2    provide Plaintiff eye surgery in March 2017, violated his Eighth Amendment rights by
3    “botch[ing]” his cataract surgery and thereafter acting with “deliberate indifference” to his
4    compromised vision and eyecare needs.
5                                             II.    DISCUSSION
6    A.    Legal Standard: Sua Sponte Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
7          The Prison Litigation Reform Act requires that the “the court shall dismiss the case
8    at any time if the court determines that the action . . . fails to state a claim on which relief
9    may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii) (emphasis added).” Under these statutes,
10   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
11   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
12   immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing
13   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
14   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
15   targets of frivolous or malicious suits need not bear the expense of responding.’”
16   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
17   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
18         “The standard for determining whether a plaintiff has failed to state a claim upon
19   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
20   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
21   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
22   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
23   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
24   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
25   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
26   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
27         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
28   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
                                                    2
                                                                                 18-CV-1609-AJB(WVG)
     Case 3:18-cv-01609-AJB-WVG Document 35 Filed 09/03/20 PageID.309 Page 3 of 4



1    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
2    [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
3    experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
4    the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
5    standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
6    B.    Plaintiff’s Allegations Against Defendants Carraby, Mani, and Delegonsky Are
7    Insufficient
8          Plaintiff claims that while he was incarcerated at CSP in March 2017, he was
9    transported to El Centro Regional Medical Center in Imperial, California, to have cataract
10   surgery on his right eye performed by Defendant Carraby. See FAC, Doc. No. 27 at 2.
11   Plaintiff claims Carraby “botch[ed] the operation” by inadequately anaesthetizing him, and
12   during the course of the surgery, detached his retina. Id. While the FAC extensively
13   mentions Defendant Dr. Foyle, it does not set forth in sufficient detail about how Drs.
14   Carraby, Mani, and Delengocky individually and separately violated his Eighth
15   Amendment right to medical care. For example, the FAC contains no facts or allegations
16   about any deliberate indifference on the part of Drs. Carraby, Mani, and Delengocky. While
17   the original Complaint contained more of these details, the FAC does not contain any
18   details. As the Court previously advised Plaintiff, the FAC must stand on its own and
19   cannot rely on the original Complaint.
20         Given these deficiencies, the Court finds Plaintiff’s FAC fails to survive even the
21   low threshold for proceeding past the sua sponte screening required by 28 U.S.C.
22   §§ 1915(e)(2)(b). Therefore, the Court dismisses the FAC against Drs. Carraby, Mani, and
23   Delengocky. Plaintiff is granted leave to file a Second Amended Complaint as stated
24   below.
25                                 IV.    Conclusion and Order
26         Based on the foregoing, the Court orders as follows:
27         1.       The First Amended Complaint against the following defendants is
28   DISMISSED with leave to amend: Dr. Arnett Carraby, Dr. Majid Mani, Dr. Tyson
                                                  3
                                                                              18-CV-1609-AJB(WVG)
     Case 3:18-cv-01609-AJB-WVG Document 35 Filed 09/03/20 PageID.310 Page 4 of 4



1    Delengocky;
2          2.      If Plaintiff wishes to continue to pursue claims against Defendants Carraby,
3    Mani, and Delengocky, he must file a Second Amended Complaint no later than October
4    9, 2020. Plaintiff’s Second Amended Complaint must be complete in and of itself without
5    reference to his original Complaint or the First Amended Complaint. Plaintiff must
6    specifically identify by name all defendants he intends to pursue and allege specific factual
7    allegations as to each individual. Defendants not named and any claim not re-alleged in his
8    Second Amended Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal
9    Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
10   (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
11   896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
12   re-alleged in an amended pleading may be “considered waived if not repled.”).
13         If Plaintiff does not file a Second Amended Complaint by the above deadline,
14   Defendants Carraby, Mani, and Delengocky will remain dismissed, and this case will
15   proceed only against Defendants Foyle and Ortega.
16         3.      DIRECTS the Clerk of Court to mail a copy of this Order to Defendants
17   Carraby, Mani, and Delengocky at the same address(es) they were served the original
18   Complaint. (See Doc. Nos. 12, 13, 14.)
19         4.      ORDERS Plaintiff to serve any Second Amended Complaint upon
20   Defendants Carraby, Mani, and Delengocky at the following address: 1452 South La
21   Brucherie, Suite A, El Centro, CA 92243. These defendants are not located at the same
22   address as Defendants Foyle and Ortega.
23   IT IS SO ORDERED.
24   Dated: September 2, 2020
25
26
27
28
                                                  4
                                                                               18-CV-1609-AJB(WVG)
